Citation Nr: 0945736	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1982 to 
March 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's application to 
reopen a claim for entitlement to service connection for a 
left shoulder disability and denied a claim for entitlement 
to service connection for PTSD.

The RO subsequently reopened the Veteran's claim for service 
connection for a left shoulder disability in an August 2004 
statement of the case (SOC).

In July 2006, the Board also reopened the claim for 
entitlement to service connection for a left shoulder 
disorder and remanded both matters to the RO to afford due 
process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial 
of the Veteran's claims (as reflected in an August 2009 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

Regarding the issue of PTSD, because the Veteran has not 
raised the issue of service connection for any other acquired 
psychiatric disorder, the Board will limit its review to the 
issue of PTSD only.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A left shoulder disability was manifested during active 
service, and developed as a result of an established event, 
injury, or disease during active service.

3.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his claim for service 
connection for the left shoulder in July 2002.  Thereafter, 
he was notified of the provisions of the VCAA by the RO in 
correspondence dated in January 2003.  In September 2003, the 
Veteran's claim for service connection for PTSD was received.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2003.  Additional 
VCAA notice was provided to the Veteran in September 2006. 
 These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment and personnel records, and 
post-service VA and private treatment records pertaining to 
his claimed PTSD and left shoulder disorder have been 
obtained and associated with his claims file.  He has also 
been provided with VA medical examinations in October 2007 to 
assess the current nature and etiology of his claimed 
disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2009).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b) (2009).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2009).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Left Shoulder Disability

The Veteran claims that he has a current left shoulder 
disability due to an in-service left shoulder injury. 

The Veteran's December 1981 enlistment examination noted no 
complaints of painful or "trick" shoulder or elbow.  
However, a February 1983 service treatment record noted 
complaints of shoulder pain for the past 6 months, with the 
shoulder "popping" out of place on certain motion.  The 
examiner noted range of motion within normal limits, no 
swelling, and no point tenderness.  The examiner diagnosed 
possible dislocation, and told the Veteran to return if there 
was no change.  The ailing shoulder was not identified (left 
vs. right). In his August 1983 separation medical history 
report, the Veteran complained of a painful or "trick" 
shoulder and reported that he had a history of dislocation of 
his left shoulder over 15 times.  The examiner noted the 
shoulder was asymptomatic with no seqellae. 

In a September 1987 prison medical record, the Veteran 
complained that his left shoulder popped out.  The Veteran 
reported he was hit with a metal chair in jail.  The examiner 
diagnosed shoulder strain. 

In May 1988 private examination, nurse's assessment, and 
progress notes from Memorial Hospital, the Veteran was 
reported to have a history of chronic left shoulder 
dislocations since 1982 in the Army. 

In a January 1990 private hospital treatment record, the 
Veteran complained of dislocating his left shoulder while 
playing basketball and some numbness, but that it had 
happened many times before.  The examiner noted no deformity, 
mild tenderness and an x-ray report at that time found no 
present dislocation. 

In a December 1991 drug abuse treatment facility medical 
record, the Veteran complained that his left shoulder popped 
out overnight. 

In November and December 1999 prison intake examinations, the 
Veteran denied any painful or "trick" shoulder or elbow.  
The examiner noted normal upper extremities. 

In an October 2001 private examination note, the Veteran 
complained of recurrent shoulder dislocations.  The examiner 
diagnosed recurrent left shoulder dislocation secondary to 
Hill-Sach's lesion after old trauma. 

In a February 2002 private examination note by J. M., M. D., 
the Veteran related that over 20 years earlier, while in the 
Armed Services, he dislocated his left shoulder and that it 
came out "a bunch of times" while in the service.  He 
reported that in his lifetime, it has come out more than 50 
times.  An x-ray report obtained by the physician noted a 
significant Hill-Sach's lesion with long-standing compression 
of the humeral head. 

In an April 2003 prison intake history report, the Veteran 
gave a history of swollen or painful joints, without further 
explanation. 

In prison medical treatment records dated from December 1999 
to June 2003, and February 2004 to September 2006, the 
Veteran continued to complain of a 20 year history of left 
shoulder dislocations due to an injury in the Army.  The 
Veteran underwent surgery ( a Bankart procedure) on his left 
shoulder in May 2003, and was noted in a subsequent follow-up 
note to be doing extremely well with no pain. 

In a May 2004 letter from J. M., M. D., the Veteran's 
treating physician, the physician stated that he agrees with 
the Veteran that his recurrent dislocation problem with the 
shoulder is a result of initial trauma while he was in the 
military.  The examiner also noted that the Veteran 
apparently had repeated dislocations even while still in the 
military, and that he had complained that his shoulder had 
dislocated "way beyond 50 times."  The examiner opined that 
the resultant deformity is much more due to the initial 
trauma and repeated dislocations than any degree of 
weightlifting he may or may have done, as he was unaware that 
any weightlifting caused "severe damage" to his left 
shoulder. 

Also in May 2004, the Veteran submitted statements from his 
family all recalling that the Veteran had told them he hurt 
his shoulder while in the Army and that he had continued 
dislocations after service. 

In an October 2007 VA examination report, the examiner 
indicated he reviewed the Veteran's claims file.  He 
specifically pointed out that there were no injury reports 
from the Veteran's claimed injury in September 1982, and 
there is no "line of duty" found in the record.  The 
examiner explained that medical literature notes that 
dislocations reportedly occur in the medical literature when 
you have "blocking a basketball" type maneuver where the 
shoulder is abducted and externally rotations, or less 
commonly, from a posterior blow to the humerus.  The examiner 
noted that the Veteran's injury and mechanism of the injury 
in the later part of 1982 appeared to be from a superior 
impact.  The examiner indicated that the Veteran reported 
that he chose not to tell anyone at the prison about his bad 
shoulder because he would not be able to defend himself in a 
fight.  He noted that he said he "has not been able to use 
his left arm to swing at anybody in a fight since his high 
school."  The examiner indicated that this meant he had 
prior problems with his shoulder before entering the 
military.  It was further reported that the Veteran's job at 
the correctional facility currently is working with the HVAC 
equipment and also changing overhead lighting fixtures.  The 
examiner indicated that this involved regular overhead work, 
standing on ladders, and that he has been reported to have 
been seen on numerous occasions functioning without 
difficulty.  The examiner conducted a physical examination 
and reported that the Veteran was very protective of the left 
shoulder area and would not allow a lot of range of motion 
evaluations including the DeLuca program.  The examiner 
opined that he was overly cautious and over protective of the 
shoulder for either passive or assisted range of motion and 
was unable to perform either.  The Veteran indicated that he 
has dislocations of the shoulder on approximately a monthly 
basis, and that about a month prior he had one dislocation.  
The examiner diagnosed chronic left shoulder dislocation, 
Hill-Sachs lesion on previous post operative x-ray, and 
operative repair (Bankart procedure) in May 2003 with 
apparent improvement. 

In a November 2007 addendum, he opined that the Veteran's 
left shoulder dislocations were not at least as likely as not 
related to his military service.  The examiner noted that his 
condition was pre-existing to his military service and his 
military record is silent for documentation of multiple 
injuries, treatment and evaluations and lost time from 
training/work.  Furthermore, he noted that line of duty 
documentation was not provided within the claims file, his 
activities of daily living and occupational activities seemed 
to not be effected at the present time and his currently 
physical condition and activities do not suggest deficits 
involving the left or right extremities.  The report was co-
signed by C. W., M. D.. 

Analysis

After a review of the evidence, the Board finds that the 
weight of the competent evidence for and against the claim is 
in relative equipoise on the question of whether the 
Veteran's currently diagnosed left shoulder disability is 
related to his service.  The favorable evidence includes 
service treatment records that establish complaints of 
continuous dislocations in service.  The Veteran has credibly 
reported or testified to an in service left shoulder injury, 
symptoms of dislocation in service and continuously since 
service separation, and treatment for a left shoulder 
disability since about 1983.  The evidence weighing in favor 
of the Veteran's claim includes documented in-service 
complaints of left shoulder dislocations, and the May 2004 
private medical opinion that relates the current left 
shoulder disability to the Veteran's service, specifically to 
the reported left shoulder injury and complaints of 
dislocations in service.

The evidence weighing against the Veteran's claim includes 
the report of the October 2007 VA examiner's opinion that the 
Veteran's left shoulder disability was not related to 
service, but instead existed before service.  The weight of 
this opinion is diminished by the fact that the bases for the 
opinion did not acknowledge the documented complaints in 
service, and the credible lay evidence of continuous symptoms 
and treatment after service.  Further, the physician presumed 
that the left shoulder disorder began prior to service, based 
on the Veteran's statements that he had not been able to 
swing his left arm in a fight since high school.  However, 
there is no medical evidence of record to confirm this 
presumption.  Consequently, the Board finds that this 
negative medical opinion evidence is of no more probative 
value than the May 2004 favorable private medical nexus 
opinion.  The probative evidence consists of the service 
treatment records documenting the shoulder complaints as well 
as the continuous complaints since service finally resulting 
in a left shoulder surgery.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds a 
left shoulder disability was incurred in service.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD

Factual Background 

Service treatment records, including a December 1981 
enlistment examination, August 1983 physical examination, and 
October 1983 mental status evaluation reports, are silent for 
any psychiatric disability.  Service personnel records 
associated with the claims folder likewise do not include any 
documents referring to a psychiatric impairment.

In private treatment records from the Southern Ocean County 
Hospital dated in May 1988, it was noted that the Veteran had 
been arrested for attempted robbery and jailed, where it was 
discovered that he was in heroin withdrawal and brought to 
the hospital for treatment.  In June 1988, after he was 
arrested for violating his probation and continued use of 
heroin and cocaine, he was once again hospitalized at that 
facility.  He complained of hearing voices then and prior to 
admission over the past year.  The examiner diagnosed 
substance abuse and toxic psychosis.  

In a June 1988 county psychiatric consultation note, the 
Veteran was diagnosed with rule out schizophrenia, rule out 
personality disorder, and substance abuse. 

In a June 1989 county psychiatric consultation note, the 
Veteran complained of being "hyper" and was diagnosed with 
an anxiety disorder. 

In an August 1994 county psychiatric consultation note, the 
Veteran complained of depressive feelings and anxiety with 
incarceration.  He was diagnosed with dysthymic disorder.  

In a September 1998 Department of Corrections special needs 
treatment plan, the Veteran was noted to have been diagnosed 
with PTSD.  The basis for that diagnosis was not noted.  In 
an October 1999 prison psychiatry examination report, the 
Veteran was diagnosed with PTSD, bi-polar with psychotic 
features, and polysubstance dependence, with stressors 
including incarceration.  Again, the basis for that diagnosis 
was not explained.  

In a private psychiatry note dated in March 2001, the Veteran 
was diagnosed with PTSD, and possible schizophrenia and 
psychotic disorder.  At the time, he related that his wife 
was run over by a car and one of her legs falling off in 
front of a woman bystander who let out a scream.  The Veteran 
continued treatment for PTSD with a physician from March 2001 
to November 2003.

In a June 2002 prison treatment record the Veteran stated 
that his wife was killed in front of him and his wife's leg 
was severed and landed in front of him.  He reported that 
another woman screamed and that he continues to hear the 
screaming.  The examiner continued to diagnose PTSD.  

In an answer to the PTSD questionnaire, the Veteran stated 
that his stressors including the injury to his shoulder and 
subsequent dislocations, and being treated badly while in the 
military. 

In a September 2003 prison psychology record, the Veteran 
described a long history of hearing the voice of his military 
commander and flashback ruminations about the amputation of 
his wife's leg and her death in a multi-vehicle accident.  He 
also described obsessive compulsive behavior such as 
rechecking locks.  The examiner noted he had previously been 
on a host of antipsychotic medications, and that he had a 
dangerous verbal tirade in the yard.  The examiner diagnosed 
PTSD and obsessive compulsive disorder with psychotic 
features.  The Veteran continued to be treated for PTSD from 
September to November 2003.

In a September 2003 statement, the Veteran reported that he 
had bad days where he felt exhausted and drained, and fast 
days where he felt like going a million miles and hour.  He 
also reported that occasionally he woke up in the middle of 
the night in a startling type of way, holding his left 
shoulder with a racing heart rate and fast breathing, 
dreaming that his shoulder had dislocated.  He also reported 
that he had dreams about when he was in the Army, and 
sometimes, something would happen during the day or night 
that will bring back all those bad memories.  

In an October 2003 prison psychology note, the Veteran 
complained of flashbacks of an incident with his officer who 
caused him to get a bad conduct discharge and hearing his 
voice give him commands. 

In an October 2007 VA psychological examination report, the 
Veteran stated he had a typical childhood and graduated in 
1981.  However, the examiner noted that the claims file 
included a history of misdemeanor offenses prior to the 
military, and a moral waiver for his enlistment which the 
examiner reported suggested emotional instability.  The 
examiner noted favorable ratings from his immediate 
supervisors during his initial year in Germany; however, 
after incurring a shoulder injury during a training exercise, 
the Veteran contended that his unit leadership turned against 
him.  The Veteran's personnel records also contained reports 
that the Veteran received an administrative separation under 
general conditions in September 1983, but was successfully 
appealed and changed to honorable conditions effective date 
March 1986.  The Veteran reported his stressors are 
associated with his contention of unfair and wrongful 
treatment by his superiors, including requirements to submit 
to urinalysis, threats of a jail term if he did not cease his 
complaints about his shoulder, and the mental anguish 
incurred from a wrongful discharge.  The Veteran reported 
that after the military he got heavily involved in drugs and 
criminal activity, and met his second wife during that time.  
He admitted to lying about traumatically witnessing her death 
in a vehicle accident so that he could gain court's sympathy 
for a more lenient sentence, and that his wife is still 
alive.  The examiner detailed the Veteran's post service 
social, legal and medical history, noting his incarcerations 
and his psychiatric treatment.

Upon examination, the examiner found that the Veteran did not 
meet criterion A for the diagnosis of PTSD as he was not 
exposed to a traumatic event in which he experienced, 
witnessed, or confront with an event or events that involved 
actual or threatened death or serious injury or a threat to 
the physical integrity of himself or others, nor was his 
response reported to have involved intense fear, 
helplessness, or horror.  The examiner found that although 
the Veteran claims recurrent and intrusive distressing 
recollections of his military experience, he does not exhibit 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of his traumatic 
event.  The examiner further noted that it was the 
reminiscence of the event that antagonizes the Veteran 
because he recalls the experience as unfair to him.  The 
examiner found that the Veteran failed to meet the DSM-IV 
criteria for efforts to avoid traumatic stimuli, as there was 
no evident effort to avoid thoughts, feelings, or activities 
associated with the trauma.  The examiner further noted that 
the Veteran reported symptoms of physiological arousal; 
however, the examiner indicated that it would be difficult to 
separate the influence of incarceration on the presence of 
these symptoms or to dissect his strong anger about a 
specific perceived wrong from general irritability.  The 
examiner determined that by history, the Veteran meets the 
DSM-IV diagnostic criteria for a personality disorder 
(antisocial personality disorder), and that his symptoms were 
not caused by or the result of PTSD, as the Veteran did not 
meet the DSM-IV criteria for PTSD.  The examiner diagnosed 
mood disorder and antisocial personality disorder. 

Analysis

In this case, the Board establishes that the record does not 
provide a basis for granting service connection for PTSD or 
any other psychiatric disorder. 

Service medical records are negative for a diagnosis of PTSD.  
Nor are any traumatic events resulting in stressors 
associated with a PTSD diagnosis noted in the service 
treatment records or the service personnel records.  The 
first post service medical evidence of psychiatric 
symptomatology is dated in June 1989, more than three years 
after separation from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board recognizes the diagnosis of PTSD diagnosed by the 
Veteran's prison therapist in the October 1999 prison 
psychiatry note.  However, the Board finds the diagnosis 
garners little probative weight.  The Board notes that this 
statement does not provide an acceptable diagnosis of PTSD 
for VA purposes, as the records do not discuss if the 
therapist reviewed the claims file or how the Veteran's 
reported symptomatology establishes a PTSD diagnosis that 
comports with 38 C.F.R. § 4.125 (2009) and the adopted 
criteria of the DSM-IV.  Furthermore, in the October 2007 VA 
examination report, the Veteran admitted to lying about 
witnessing the death of his wife during the September 2003 
prison psychology record.  Conversely, the Board accords 
great probative value to the October 2007 VA psychiatrist's 
report which takes into account the Veteran's claims file and 
evaluates each DSM-IV criteria necessary for a diagnosis of 
PTSD. 

In the absence of a current clinical diagnosis of PTSD, 
service connection must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Moreover, 
because the first, essential criterion for establishing 
service connection pursuant to 30 C.F.R. § 3.304(f) is not 
met, the Board need not address whether the remaining 
regulatory requirements-evidence of an in-service stressor 
and of a link between the stressor and the PTSD-are met. 

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of these assertions, alone.  While the Board does 
not doubt the sincerity of the Veteran's belief that he has 
PTSD associated with military service, this claim turns on 
medical matters--the diagnosis of a current disability and 
the relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

As a final matter, the Board also notes that although the 
Veteran has been diagnosed with various personality 
disorders, personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no competent evidence whatsoever to even suggest 
that such has occurred in this case.  

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

Entitlement to service connection for a left shoulder 
disability is allowed.

Entitlement for service-connected PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


